Case 2:15-cr-20652-GCS-DRG ECF No. 1747, PageID.23745 Filed 06/14/21 Page 1 of 8




                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF MICHIGAN

UNITED STATES OF AMERICA,

             Plaintiff
                                                      Case No. 15-20652-1
vs.
                                                      HON. GEORGE CARAM STEEH

D-01, BILLY DARRELL ARNOLD,

             Defendant.



           FIFTH STIPULATED AMENDED SCHEDULING ORDER

      The unprecedented and exigent circumstances created by COVID-19 and

related coronavirus health conditions have created a health emergency throughout the

United States and numerous foreign countries. This has resulted in the parties being

unable to complete certain tasks by the deadlines imposed pursuant to the April 6,

2021, Fourth Stipulated Amended Scheduling Order (ECF No. 1714, PgID.23427). As

a result, the parties stipulate to extend the deadline for certain items described in the

Fourth Stipulated Amended Scheduling Order, approximately 60 days from the

deadlines imposed by that prior order. The parties acknowledge that the pandemic

continues to effectively curtail their investigation of important matters, including the

ability to conduct in-person interviews. Accordingly, the parties expect that further

amendments of the Scheduling Order will be required because of the ongoing
                                             1
Case 2:15-cr-20652-GCS-DRG ECF No. 1747, PageID.23746 Filed 06/14/21 Page 2 of 8



COVID-19 crisis, including the dates set forth in paragraphs 36-38 for the final

pretrial conference, plea cutoff, start of jury selection and trial.

      Pursuant to the stipulation, the Court adopts the following amended schedule

for Defendant Billy Arnold:

      1.     This order does not change the deadlines imposed in paragraphs 2-7 of

the Second Stipulated Amended Scheduling Order (ECF No. 1673, PgID.23067).

      2.     The Government agrees to disclose all Brady material as soon as

reasonably possible.

      3.     August 16, 2021: Deadline for the Defendant to provide notice

of whether he intends to raise a claim of intellectual disability, to include any

information due by September 20, 2021, if available.

      4.     September 20, 2021: Simultaneous exchange of experts either party

intends to call at an Atkins hearing, experts’ curriculum vitae, and tests either party

intends to administer to the Defendant. In addition, defense counsel will provide a

description of the tests, which have been administered to the Defendant by defense

experts. Understanding the investigation is ongoing, either party may modify its list

on notice, should either side determine based on the results of testing or

investigation




                                              2
Case 2:15-cr-20652-GCS-DRG ECF No. 1747, PageID.23747 Filed 06/14/21 Page 3 of 8



that additional experts or testing are required. 1

       5.      October 4, 2021: Deadline for Defendant to file any motion

challenging the Notice of Intent, Special Findings and aggravating factors, and

any motion raising an “as applied” challenge.

       6.      October 4, 2021: Deadline for Defendant to file any Notice required

under Rule 12.2(a) and (b)(1). If Defendant files a Notice under Rule 12.2(a)

and/or (b)(1), the parties will submit a supplemental scheduling order by August

9, 2021, setting deadlines for the exchange of experts and experts reports.

       7.      October 11, 2021: Deadline for Government to file Notice of Intent

to offer evidence under Federal Rules of Evidence 404(b).

       8.      October 18, 2021: Deadline for filing motions regarding juror

selection process.

       9.      October 18, 2021: Deadline for parties to exchange proposed Jury

Questionnaires.

       10.     October 18, 2021: Deadline for Defendant’s objections regarding the


1
 If the defendant chooses to raise this pretrial claim of intellectual disability, this does not waive his
Fifth or Sixth Amendment protections, or his rights under Rule 12.2. Thus, no mental health
information disclosed to the Government as part of a pretrial determination of intellectual disability,
or the fruits of such information, may be used against Mr. Arnold unless and until he is found guilty,
confirms an intent to offer expert evidence on a mental condition during a sentencing proceeding, see
FRCP 12.2(c)(2), introduces expert mental health evidence at a capital sentencing proceeding, see
FRCP 12.2(c)(4), and the court determines that such evidence constitutes proper rebuttal within the
meaning of Rule 12.2 and the 5th and 6th Amendments. The Defendant therefore agrees that all
discovery contemplated by this Order will be turned over to Government trial counsel of record and
that firewall counsel is not necessary for the Atkins- related proceedings contemplated by this Order.
                                                    3
Case 2:15-cr-20652-GCS-DRG ECF No. 1747, PageID.23748 Filed 06/14/21 Page 4 of 8



Government’s proposed tests, scope of the interview of Defendant and procedures

to be followed during testing related to intellectual disability.

       11.     October 25, 2021: Deadline for Government’s response to

Defendant’s objections to proposed tests, scope of interview and procedures to be

followed during testing related to intellectual disability.

       12.     October 25, 2021: Deadline for Government’s response to any

motions filed under paragraph 5.

       13.     October 25, 2021: Deadline for Defendant’s response to

Government’s Notice of Intent under paragraph 7.

       14.     November 1, 2021: Deadline for parties to submit agreed upon

Jury Questionnaire and each party's disputed questions to the Court. The

Court will set a hearing if necessary, to decide the disputed questions.

       15.     November 2, 2021: Argument and/or hearing on Defendant’s

objections to proposed tests, scope of interview and procedures to be followed

during testing related to intellectual disability.

       16.     December 6, 2021: Completion of Government’s intellectual

disability testing.

       17.     December 13, 2021: Deadline for parties to make disclosures

regarding non-mental health experts under Fed. R. Crim. P. 16(a)(1)(G) and

16(b)(1)(C).
                                              4
Case 2:15-cr-20652-GCS-DRG ECF No. 1747, PageID.23749 Filed 06/14/21 Page 5 of 8



      18.    December 20, 2021: Deadline for parties to make disclosures

regarding non-mental health experts in response to disclosures submitted

under paragraph 28.

      19.    January 3, 2022: Simultaneous exchange of expert reports and

materials relied upon by those experts with respect to the issue of intellectual

disability, consistent with Rule 16(a)(1)(F)&(G) (Government disclosure) and Rule

16(b)(1)(B)&(C) (Defense disclosure), including all underlying raw data, names of

witnesses spoken to by experts with respect to the claim of intellectual disability and

records related to the claim of intellectual disability.

      20.    January 3, 2022: Deadline for parties to submit a joint statement,

setting forth points of agreement and disagreement, regarding the nature and timing

of disclosures pertaining to the penalty phase, including disclosures pursuant to

Federal Rule of Criminal Procedure 12.2(b)(2) and 16.

      21.    January 11, 2022: Deadline for Defendant to file a motion based on an

Atkins claim.

      22.    January 24, 2022: Deadline for Government’s response to Atkins Motion.

      23.    January 31, 2022: Oral argument (if necessary) and rebuttal reports on

Atkins motion (if necessary).

      24.    February 7, 2022: Any evidentiary hearing on Atkins/Hall claim begins.

      25.    February 7, 2022: Deadline for all other motions not otherwise
                                              5
Case 2:15-cr-20652-GCS-DRG ECF No. 1747, PageID.23750 Filed 06/14/21 Page 6 of 8



mentioned in this scheduled to be filed, including motions in limine.

       26.       February 21, 2022: Deadline for responses in opposition to

motions filed under paragraph 25.

       27.       February 28, 2022: Deadline for replies in support of motions

filed under paragraph 25.

       28.       February 28, 2022: Deadline for Government to file Notice of

Intent to offer evidence under Federal Rules of Evidence 609 and 807.

       29.       February 28, 2022: Government’s preliminary deadline to provide

a production of identifying information for unindicted or unnamed co-

conspirators involved in any murder or attempted murder in furtherance of the

RICO conspiracy.

       30.       March 14, 2022: Deadline for Defendant’s response to Government’s

Notice of Intent under paragraph 28.

       31.       February 21, 2022: Government’s preliminary deadline to provide

Jencks/Giglio information as to law enforcement witnesses.

       32.       February 28, 2022: Deadline for parties to submit proposed jury

instructions, joint statement regarding the jury questionnaire, witness lists and

exhibit lists.

       33.       March 7, 2022: Government’s final deadline to provide a production

of identifying information for unindicted or unnamed co-conspirators involved in
                                              6
Case 2:15-cr-20652-GCS-DRG ECF No. 1747, PageID.23751 Filed 06/14/21 Page 7 of 8



any murder or attempted murder in furtherance of the RICO conspiracy.

      34.    March 7, 2022: Government’s final deadline to provide Jencks/Giglio

information as to all witnesses.

      35.    March 28, 2022: Final pre-trial conference and plea cutoff date.

      36.    April 4, 2022: Jury trial begins with jury selection.

      37.    May 16, 2022: Opening statements and witness testimony begin.


IT IS SO STIPULATED.

SAIMA M. MOHSIN
Acting United States Attorney


/s/ A. Tare Wigod                                 /s/Maria P. Mannarino(with consent)
A. Tare Wigod Assistant U.S.                      Maria P. Mannarino
Attorney                                          500 Griswold, Suite 2450
211 W. Fort Street, Suite 2001                    Detroit, MI 48226
Detroit, MI 48226                                 (248) 761-7347
(313) 226-9191                                    mmannarino@comcast.net
Tare.wigod@usdoj.gov                              Counsel to D-1 Billy Arnold


/s/ Rajesh Prasad                                  Eric K. Koselke (with consent)
                                                 /s/
Rajesh Prasad                                    Eric K. Koselke
Assistant United States Attorney 211             320 N. Meridian Street,
W. Fort Street, Suite 2001                       #506
Detroit, MI 48226                                Indianapolis, IN 46204
(313) 226-0821                                   (317) 722-2591
rajesh.prasad@usdoj.gov                          ekoselke711@gmail.com
                                                 Counsel to D-1 Billy Arnold



                                            7
Case 2:15-cr-20652-GCS-DRG ECF No. 1747, PageID.23752 Filed 06/14/21 Page 8 of 8



/s/ Mark Bilkovic                           /s/RichardM. Jasper Jr.(with consent)
Mark Bilkovic                               Richard M. Jasper, Jr.
Assistant United States Attorney 211        Law Office of Richard
W. Fort Street, Suite 2001                  Jasper 276 Fifth
Detroit, MI 48226                           Avenue Suite 501 New
(313) 226-9623                              York, NY 10001
Mark.bilkovic@usdoj.gov                     (212) 689-3858
                                            ricjasp@aol.com
                                            Counsel to D-1 Billy Arnold

Date: June 10, 2021

 SO ORDERED.
                                           s/George Caram Steeh
Dated: June 14, 2021                       GEORGE CARAM STEEH
                                           United States District Judge




                                       8
